IN THE UNITED STATES DISTRICT COURT
WESTSERN DISTRICT OF MISSOURI

WESTERN DIVISION
DORA McNAlL ]
)
Plaintiff, ]
] Case No.: 4:18-CV-1004-F]G
v- )
J
KANSAS ClTY SCHOOL DlSTRICT, ]
]
Defendant. )

ENTRY OF APPEARANCE
The undersigned counsel, Nim.rod T. Chapel, Jr., hereby enters his appearance as lead
counsel of record on behalf of Plaintiff Dora McNail, in the above-entitled matter.

l certify that I am admitted to practice before this court.

Respectfully submitted,

/s/Nimrod T. Chapel. lr

Nimrod T. Chapel, ]r., #M046875
The Chapel Law Group, LLC

Post Office Box 1963

]efferson City, MO 65102

Phone: 573-634-8884

Fax: 573-635-6291
nimrod@chapellaw.com
ATTORNEY FOR PLAlNTIFF

Certiticate of Service
The undersigned certifies that on this 5th day of March 2019 the foregoing was filed

via this Court’s e-f”iling system.

Nimrod T. Chavel. Ir.

Case 4:18-Cv-OlOO4-F.]G Document 8 Filed 03/05/19 Page 1 of 1

